In re Johnson, Carl Sr.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. D, No. 278527; to the Court of Appeal, First Circuit, No. 2004 KW 2641.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is directed to reexamine the timeliness of relator’s application for post-conviction relief in light of the fact that relator’s conviction and sentence did not become final until this Court denied writs in January, 2003. See State v. Johnson, 02-0306 (La.1/24/03), 836 So.2d 36; La. C.Cr.P art. 921. In all other respects the application is denied.
WEIMER, J., recused.